Court of Claims of Ohio
                                                 Victims of Crime Division
                                                                        The Ohio Judicial Center
                                                              65 South Front Street, Fourth Floor
                                                                           Columbus, OH 43215
                                                                   614.387.9860 or 1.800.824.8263
                                                                              www.cco.state.oh.us



IN RE: SHARON L. ZIMMER


SHARON L. ZIMMER

           Applicant


 Case No. V2003-40186

Commissioners:
Gregory P. Barwell, Presiding
Elizabeth Luper Schuster
Randi M. Ostry
ORDER OF A THREE-COMMISSIONER PANEL

        {¶ 1}   On August 1, 2003, a panel of commissioners issued an opinion
determining that 80 percent of the settlement the applicant received as the result of the
criminally injurious conduct of June 18, 2001, should be apportioned for non-economic
loss and the remaining 20 percent was a collateral source. Accordingly, the applicant
was granted an award of reparations in the amount of $2,815.64. Furthermore, the
gymnasium expenses at Bally’s Total Fitness that the applicant incurred qualified as
allowable expense under the statute.
        {¶ 2}   On September 3, 2003, the Attorney General rendered an amended
finding of fact and decision which granted the applicant an additional award of
reparations in the amount of $1,699.74 for expenses the applicant incurred at Bally’s
Total Fitness. On July 19, 2004, the Attorney General issued a finding of fact and
decision based on a January 20, 2004 supplemental compensation application filed by
the applicant. The Attorney General granted the applicant an award in the amount of
$188.56.
        {¶ 3}   On June 3, 2009, the applicant filed a supplemental compensation
application. On August 24, 2009, the Attorney General issued a finding of fact and
decision based upon the supplemental filing denying the applicant’s request for
Case No. V2003-40186                        - 2 -                                ORDER


reimbursement of expenses incurred at Bally’s Total Fitness, due to the lack of medical
documentation connecting the fitness expenses to the injuries the applicant sustained at
the time of the criminally injurious conduct - June 18, 2001. On September 23, 2009,
the applicant submitted a request for reconsideration. On December 22, 2009, the
Attorney General rendered a Final Decision finding the applicant incurred an
unreimbursed dental expense in the amount of $33.20. However, this amount could
not be paid pursuant to R.C. 2743.191(B)(1), which allows only payment of awards
which meet or exceed $50.00. The Attorney General found no reason to modify its
decision concerning the Bally’s Total Fitness expenses. On December 28, 2009, the
applicant filed a notice of appeal from the December 22, 2009 Final Decision of the
Attorney General. Hence, a hearing was held before this panel of commissioners on
April 21, 2010 at 10:40 A.M.
        {¶ 4}   The applicant’s attorney Michael Falleur appeared via telephone while
Assistant Attorney General Amy O’Grady appeared on behalf of the state of Ohio. The
parties revealed that they had reached an agreement on the only issue in dispute, the
payment of the Bally’s Total Fitness expense.
        {¶ 5}   The Attorney General provided the panel with State’s Exhibit A, a detailed
expense exhibit and State’s Exhibit B, medical records from Fair Oaks Orthopedics.
The Attorney General asserted that this additional medical information, coupled with a
prescription for water therapy, constitutes sufficient documentation to prove that the
expenses incurred at Bally’s Total Fitness were related, by a reasonable degree of
medical certainty, to the injuries the applicant sustained from the criminally injurious
conduct of June 18, 2001. Therefore, the Attorney General recommended an award in
the amount of $643.95 for water therapy at Bally’s Total Fitness, and $33.20 for dental
expenses incurred be awarded to the applicant. The total award equals $677.15. The
applicant expressed no objection to the Attorney General’s recommendation.
Whereupon, the hearing was concluded.
Case No. V2003-40186                         - 3 -                                   ORDER


        {¶ 6}   From review of the file and with full and careful consideration given to the
agreement of the parties presented at the hearing, we find the applicant has incurred
additional allowable expense in the amount of $677.15. Therefore, the December 22,
2009, decision of the Attorney General is affirmed in part and reversed in part.
        IT IS THEREFORE ORDERED THAT
        {¶ 7} 1)       State’s Exhibits A and B are admitted into evidence;
        {¶ 8} 2)       The December 22, 2009 decision of the Attorney General is
AFFIRMED with respect to the dental expense incurred by the applicant and
REVERSED in part with
respect to the payment of the expense incurred at Bally’s Total Fitness;
        {¶ 9} 3)       This claim is remanded to the Attorney General for payment of the
award in the amount of $677.15;
        {¶ 10} 4)      The applicant’s April 20, 2010 motion for telephone testimony is
hereby GRANTED;
        {¶ 11} 5)      This order is entered without prejudice to the applicant’s right to file
a supplemental compensation application, within five years of this order, pursuant to
R.C. 2743.68;


        {¶ 12} 6)      Costs are assumed by the court of claims victims of crime fund.




                                                _______________________________________
                                                GREGORY P. BARWELL
                                                Presiding Commissioner



                                                _______________________________________
                                                RANDI M. OSTRY
                                                Commissioner
Case No. V2003-40186                                           - 4 -                            ORDER




                                                                 _______________________________________
                                                                 ELIZABETH LUPER SCHUSTER
                                                                 Commissioner

ID #I:\VICTIMS\2003\40186\5-17-10 panel decision.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Montgomery County Prosecuting Attorney and to:
Filed 6-17-2010
Jr. Vol. 2275, Pgs. 160-163
To S.C. Reporter 8-20-2010